Dismissed and Memorandum Opinion filed August 28, 2008







Dismissed
and Memorandum Opinion filed August 28, 2008.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00647-CV
____________
 
SAMUEL REYES and IGLESIA DE DIOS
PENTECOSTAL CHURCH, Appellants
 
V.
 
RANDY CUPIT, Appellee
 

 
On Appeal from the
County Civil Court at Law No. 4
Harris County,
Texas
Trial Court Cause
No. 842629
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed April 8, 2008.  On August 22, 2008, appellant
filed a motion to dismiss the appeal.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Judgment rendered and Memorandum Opinion filed August
28, 2008.
Panel consists of Justices Yates, Seymore, and Boyce.